DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-24 are pending and have been examined herein. 
Maintained / Modified Claim Rejections - 35 USC § 101
3.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” which discusses the Alice/Mayo two-part test for evaluating subject matter eligibility.
 Regarding Step 1 of the analysis, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the presence of both a mutated FLT3 or constitutively active FLT3 mutant or deregulated FLT3 and loss of function mutations or driver mutations in the DNMT3A gene and a poor prognosis of leukemia. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Claims 8-13 require “identifying” the human patient in need of therapy. Neither the specification nor the claims provide a limiting definition for “identifying” and the claims do not set forth how the “identifying” step is accomplished. The broadest reasonable interpretation of the “identifying” step is that the step may be accomplished by reading information in a report or database regarding the presence of the DNMT3A mutations in a patient and mentally concluding that the patient is in need of therapy. Such “identifying” is thereby an abstract idea / process.
Claims 14-24 requires “determining” from a sample if the human patient has AML with a deregulated FLT3 or a constitutively active FLT3 receptor (claims 14-16) or determining that the AML has a FLT receptor that is deregulated or constitutively active and has one or more DNMT3A loss of function mutations (claims 17-24). Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of the determining step is that this step may be accomplished by reading information in a report or database regarding the presence of the DNMT3A mutations and FLT3 receptor mutations in a sample obtained from the patient or from the patient’s leukemia or AML. Such “determining” thereby encompasses processes that may be performed mentally and thus is an abstract idea. Note that claims 14-16 do not require assaying the sample to determine if the nucleic acids or proteins present therein have a mutation leading to a deregulated FLT3 or a constitutively active FLT3 receptor.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, he additional non-patent-eligible steps recited in the claims of obtaining a sample and performing a genotyping assay are part of the data gathering process required to observe the law of nature. These steps do not practically apply the judicial exceptions.
Further, claims 1-7 and 14-24 recite a step in which crenolanib is administered “if” the human patient has both the deregulated or constitutively active FLT3 receptor tyrosine kinase and the one or more loss of function mutations or driver mutations in the DNMT3A gene. The administering step is conditional. The claims include the possibility that the patient does not have both the deregulated or constitutively active FLT3 receptor tyrosine kinase and the one or more loss of function mutations or driver mutations in the DNMT3A gene and no administering step occurs. See, e.g., claim 1 which recites “if the human patient has the poor prognosis,” administering the crenolanib; claim 14 which recites “if the AML has both the deregulated FLT3 receptor or the constitutively active FLT3 receptor and the loss of function mutation in the DNMT3A gene, then administering” and claim 17, which recites ““if the human patient has AML with both the deregulated or constitutively active FLT3 receptor tyrosine kinase and the one or more loss of function mutation in the DNMT3A gene, administering…” As such, no administering step occurs when the patient does not have both the mutated FLT3 and the one or more loss of function mutations in the DNMT3A gene. Thus, the claims encompass methods in which no additional steps or elements that integrate the recited judicial exceptions into a practical application. 
This is as opposed to a claim that requires first detecting the presence of both the deregulated or constitutively active FLT3 receptor tyrosine kinase and the one or more loss of function mutations in the DNMT3A gene in a sample from the human patient and then administering crenolanib or salt thereof to the patients in which the deregulated or constitutively active FLT3 receptor tyrosine kinase and the one or more loss of function mutations in the DNMT3A gene have been detected.
Regarding claims 8-13, the claims encompass methods in which the administering step is performed prior to the identifying step since the claims recite the open claim language of “comprising” and do not require that the crenolanib, or salt thereof, is administered to the identified human patient. In this situation, the administering step is performed to gather information regarding the presence of the deregulated FLT3 tyrosine kinase and loss of function mutations in DNMT3A. The administering step is extra-solution activity and does not integrate the recited judicial exceptions into a practical application. See MPEP § 2106.04(d)(2)(c):
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.”

This aspect of the rejection may be obviated by amendment of claim 8 to recite “administering to the patient identified as having leukemia with both a deregulated FLT3 receptor tyrosine kinase and a loss of function mutation in DNMT3A a therapeutically effective amount of crenolanib or a salt thereof sufficient to treat the leukemia.”
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The broadly recited steps of measuring expression and detecting mutations were well-known, routine and conventional in the prior art, as evidenced by the teachings of the specification. See, for example, para [0055-0056] which state:
[0055] The expression of mutated FLT3, constitutively active FLT3 mutant, and the one or more mutations in DNMT3A, can be determined using standard molecular biology techniques, including sequencing at the RNA or DNA level, protein expression, protein function, the presence or absence of the RNA, DNA, and/or protein, as will be known to those of skill in the art following the teachings of, e.g., standard techniques for sequencing (including Next Generation Sequencing (NGS)), cloning, RNA and DNA isolation, amplification and purification, detection and identification of chromosomal abnormalities, and various separation techniques are those known and commonly employed by those skilled in the art...”


[0056] For example, detection of gene mutations can be accomplished by detecting nucleic acid molecules (such as DNA) using nucleic acid amplification methods (such as RT-PCR) or high throughput sequencing (i.e., "next-generation sequencing").

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b)
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-13, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 6, 12, 20 and 23 are indefinite over the recitation that the method further comprises “administering up to three times or more a day” because it is not clear as to what is being administered. The claims previously require that crenolanib or a salt thereof is administered if the patient has a poor prognosis or a mutated or constitutively active FLT3 and a loss of function or driver mutation in the DNMT3A gene. Thus, it is not clear as to whether the administering step in claims 6, 12, 20 and 23 intends to mean administering additional crenolanib or administering another undefined agent. Similarly, the claims are indefinite over the recitations of “providing” with another pharmaceutical agent and “providing” as a single agent because it is not clear as to whether the agent is intended to be limited to crenolanib, or includes any undefined agent; and if the agent is crenolanib, if the providing in claims 6, 12, 20 and 23 is in addition to the crenolanib that is administered if the patient has a poor prognosis or a mutated or constitutively active FLT3 and a loss of function or driver mutation in the DNMT3A gene.
Claims 8-13 are indefinite over the recitation of “identifying that the human patient in need of therapy for the leukemia.” It is unclear as to whether this phrase is intended to mean identifying a human patient that is in need of therapy for leukemia or is intended to mean determining that a human patient is in need of therapy for leukemia. Further, the claim is indefinite and vague because the claim does not set forth the criteria for identifying the human patient or determining that the human patient is in need of treatment for leukemia. It is unclear as to whether the identifying or determining is based on the detection of a deregulated FLT3 receptor tyrosine kinase and loss of function mutation in DNMT3A or is based on other unspecified characteristics. Since the claims do not require that a sample from the subject has been assayed to detect the deregulated FLT3 receptor tyrosine kinase and loss of function mutation in DNMT3A, it is also unclear as to how one would otherwise distinguish between a leukemia that has a deregulated FLT3 receptor tyrosine kinase and loss of function mutation in DNMT3A and a leukemia that does not have deregulated FLT3 receptor tyrosine kinase and loss of function mutation in DNMT3A. The claims are also vague because they do not set forth the criteria for determining that the leukemia is one that is “characterized by having a poor prognosis.”	
DOUBLE PATENTING
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9, 11-15, 17-18, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11078541, in view of Shivarov et al (PLoS ONE. 2014. 9(6): e99769, p. 1-8). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘541 are both directed to methods for treating a human patient having leukemia, including AML, with crenolanib, wherein the human patient is suffering from a leukemia with a mutated, deregulated or a constitutively active FLT3 and one or more loss of function mutations in a DNMT3A gene, comprising determining whether the human patient has a poor prognosis for the leukemia by detecting both the mutated, deregulated or constitutively active FLT3 and the one or more mutations in the DNMT3A gene, wherein a presence of both the mutated, deregulated or constitutively active FLT3 and the one or more mutations in the DNMT3A gene indicates that the human patient has a poor prognosis; and if the human patient has the poor prognosis administering to the human patient a therapeutically effective amount of crenolanib or a pharmaceutically acceptable salt thereof, to treat the leukemia.
6. Claims 3, 10, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11078541.
The claims of ‘541 are discussed above. 
The claims of ‘541 do not specify that the loss of function mutation in the DNMT3A gene is a missense mutation between amino acids residues M666 and R885, inclusive, in the catalytic domain.
However, Shivarov et al (p. 1, col. 1 and p. 5, col. 2). teaches that approximately 2 out of 3 of the DNMT3A mutations that occur in myeloid malignancies are missense mutations at R882. It is stated that “Most of the current literature supports the notion that the presence of DNMT3A mutations is an adverse prognosis biomarker at least in adult AML and may be an important parameter of the integral molecular genetics profiling in these patients” (p. 1, col. 1). Shivarov also teaches that R882H and R882C are the most frequent mutations at codon 882 and that R882 missense mutations disrupt the normal molecular function of the DNMT3A enzyme (p. 5, col. 2 to p. 6, col. 1).
In view of the teachings of Shivarov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claimed methods of ‘541 so as to have specifically detected the particular missense mutation of DNMT3A R882H or R882C, because Shivarov teaches that the DNMT3A R882H and R882C mutations have the properties of being missense mutations that cause a loss or disruption in the function of the encoded DNMT3A protein and occur at a high frequency in patients with myeloid and leukemia proliferative disorders, and are associated with a poor prognosis. 
7. Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-15, 18-24, 27-29, and 32-37 of copending Application No. 17/355,468 (reference application) in view of Shivarov et al (PLoS ONE. 2014. 9(6): e99769, p. 1-8). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘468 are both directed to methods for treating a human patient having leukemia, including AML, with crenolanib, wherein the human patient is suffering from a leukemia with a mutated or a constitutively active FLT3 and one or more loss of function mutations in a DNMT3A gene, comprising determining whether the human patient has a poor prognosis for the leukemia by detecting both the mutated or constitutively active FLT3 and the one or more mutations in the DNMT3A gene, wherein a presence of both the mutated constitutively active FLT3 and the one or more mutations in the DNMT3A gene indicates that the human patient has a poor prognosis; and if the human patient has the poor prognosis administering to the human patient a therapeutically effective amount of crenolanib or a pharmaceutically acceptable salt thereof, to treat the leukemia.
The claims of ‘468 do not specify that the mutation in the DNMT3A gene is a loss of function mutation and particularly a missense mutation between amino acids residues M666 and R885, inclusive, in the catalytic domain.
However, Shivarov et al (p. 1, col. 1 and p. 5, col. 2). teaches that approximately 2 out of 3 of the DNMT3A mutations that occur in myeloid malignancies are missense mutations at R882. It is stated that “Most of the current literature supports the notion that the presence of DNMT3A mutations is an adverse prognosis biomarker at least in adult AML and may be an important parameter of the integral molecular genetics profiling in these patients” (p. 1, col. 1). Shivarov also teaches that R882H and R882C are the most frequent mutations at codon 882 and that R882 missense mutations disrupt the normal molecular function of the DNMT3A enzyme (p. 5, col. 2 to p. 6, col. 1).
In view of the teachings of Shivarov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claimed methods of ‘468 so as to have specifically detected the particular missense mutation of DNMT3A R882H or R882C, because Shivarov teaches that the DNMT3A R882H and R882C mutations have the properties of being missense mutations that cause a loss or disruption in the function of the encoded DNMT3A protein and occur at a high frequency in patients with myeloid and leukemia proliferative disorders, and are associated with a poor prognosis. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Priority
8. Claims 3, 10, 16, and 19 are entitled to the filing date of the present application of 27 January 2021. It is noted that a claim as a whole is assigned an effective filing date  rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengesellschaft Kohle MBH. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  Herein, U.S. Applications 62/416,475 and 15/799,684 do not provide support for the presently claimed methods wherein the one or more loss of function mutation in the DNMTS3A gene is selected from a nonsense mutation or frameshift mutation at or before amino acid residue R885, or missense mutations at amino acid residues between M666 and R885 inclusive in a catalytic domain or combinations thereof. If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.   
Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain, V.K. (U.S. 2018/0117031, published 03 May 2018; cited in the IDS of 1/27/21) in view of Shivarov et al (PLoS ONE. 2014. 9(6): e99769, p. 1-8).
Jain discloses methods for treating a human patient having leukemia, including AML, with crenolanib, wherein the human patient is suffering from a leukemia with a mutated, deregulated or a constitutively active FLT3 and one or more driver mutations in a DNMT3A gene, the method comprising determining whether the human patient has a poor prognosis for the leukemia by detecting both the mutated, deregulated or constitutively active FLT3 and the one or more driver mutations in the DNMT3A gene, wherein a presence of both the mutated, deregulated or constitutively active FLT3 and the one or more driver mutations in the DNMT3A gene indicates that the human patient has a poor prognosis; and if the human patient has the poor prognosis administering to the human patient a therapeutically effective amount of crenolanib or a pharmaceutically acceptable salt thereof, to thereby treat the leukemia (see, e.g., claims 1 and 14; and para [0044-0046], [0067], [0103] and [0142]).
However, Shivarov et al (p. 1, col. 1 and p. 5, col. 2). teaches that approximately 2 out of 3 of the DNMT3A mutations that occur in myeloid malignancies are missense mutations at R882. It is stated that “Most of the current literature supports the notion that the presence of DNMT3A mutations is an adverse prognosis biomarker at least in adult AML and may be an important parameter of the integral molecular genetics profiling in these patients” (p. 1, col. 1). Shivarov also teaches that R882H and R882C are the most frequent mutations at codon 882 and that R882 missense mutations disrupt the normal molecular function of the DNMT3A enzyme (p. 5, col. 2 to p. 6, col. 1).
In view of the teachings of Shivarov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jain so as to have specifically detected the particular missense mutation in the DNMT3A gene of R882H or R882C, because Shivarov teaches that these missense mutations cause a loss or disruption in the function of the encoded DNMT3A protein and occur at a high frequency in patients with myeloid and leukemia proliferative disorders, and are associated with a poor prognosis. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634